DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 4 objected to because of the following informalities:  claim 4 is listed as “currently amended” in the present set of claims, but there have been no amendments made to the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 22, 24-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al., (US 20080294031; hereinafter Wilson).
Regarding claim 1, Wilson discloses (Figure 1) an electrode (100) for attachment to skin of a patient, comprising: an electrode body (highlighted in annotated Figure 1 below) having a proximal surface and a distal surface; a plurality of electrode body extensions (highlighted in annotated Figure 1 below) situated at the distal surface of the electrode body and continuous with 

    PNG
    media_image1.png
    728
    975
    media_image1.png
    Greyscale

Annotated Figure 1 of Wilson

Regarding claim 3, Wilson further discloses (Figure 1) that each of the electrode body extensions includes a respective extension tip (tip of teeth 104) that is situated so as to face in a direction that is the same as a direction faced by the at least one tooth (104), ([0030]).
Regarding claim 4, Wilson further discloses (Figure 1) that each of the plurality of electrode body extensions includes a plurality of teeth (104), ([0030]).
Regarding claim 5, Wilson further discloses (Figure 1) that each of the plurality of electrode body extensions includes teeth (104) facing in opposite directions ([0030]).
Regarding claim 6, Wilson further discloses (Figure 1) that each of the plurality of electrode body extensions includes respective linear sections and arcuate sections, wherein the linear sections are defined by the proximal surfaces of the electrode body extensions and the arcuate sections are defined by the distal surfaces of the electrode body extensions so that the plurality of teeth are defined on the arcuate sections ([0030]; as the device moves to the configuration shown in Figure 2, the plurality of body extensions will include respective linear sections at the proximal side and arcuate sections, formed by the bending required to form that configuration, at the distal end). 
Regarding claim 22, Wilson discloses (Figures 1-2) an electrode (100) for attachment to skin of a patient, comprising: an electrode body (highlighted in annotated Figure 1 above) having a curvature about an axis (when the device moves to form the configuration shown in Figure 2) having a proximal surface and a distal surface; and a plurality of electrode body extensions (highlighted in annotated Figure 1 above) situated at the distal surface of the electrode body that define respective openings (106 highlighted in annotated Figure 1 above) between the distal surface of the electrode body and proximal surfaces of the plurality of electrode body extensions, wherein each of the plurality of electrode body extensions includes a respective arcuate distal surface (when the device moves to form the configuration shown in Figure 2) having plurality of teeth (104) ([0030]).
Regarding claim 23, Wilson further discloses (Figures 1-2) that the distal surfaces of the plurality of electrodes body extensions include a linear section and an arcuate section ([0030]; as the device moves to the configuration shown in Figure 2, the plurality of body extensions will include respective linear sections at the proximal side and arcuate sections, formed by the bending required to form that configuration, at the distal end).
Regarding claim 25, Wilson further discloses (Figure 1) that the teeth of the plurality of teeth (104) situated on the distal surface of each respective electrode body extension of the plurality of electrode body extensions are situated to face circumferentially along the distal surface ([0030]).
Regarding claim 27, Wilson further discloses (Figures 1-2) that each of the plurality of electrode body extensions is boot-shaped (when the device moves to form the configuration shown in Figure 2) so as to be conformable to a scalp surface ([0030]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, as applied to claim 1 above, and further in view of Thompson (US 6690959).
Regarding claim 2, Wilson discloses the electrode of claim 1, but fails to disclose that each of the electrode body extensions includes a respective extension tip that is situated so as to face in a direction opposite a direction faced by the teeth. However, Thompson teaches (Figures 2A-2B) an electrode having an electrode body (16) and electrode body extensions (18), wherein each of the electrode body extensions (18) includes a tooth (distal end of electrode body extensions 12) and a respective extension tip (17) that is situated so as to face in a direction opposite a direction faced by the teeth (Thompson; Col. 6, lines 37-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that each of the electrode body extensions includes a respective extension tip that is situated so as to face in a direction opposite a direction faced by the teeth, as taught by Thompson, because the modification would ensure stable epidermal penetration in the presence of body motion, underlying muscle movement and irregular skin or body topography (Thompson; Col. 6, lines 37-49).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, as applied to claim 1 above, and further in view of Stemme (US 6690959).
Regarding claims 9-10, Wilson fails to disclose that the open-ended gaps taper so that separations of the distal surface of the electrode body from the proximal surfaces of the plurality of electrode body extensions vary, wherein the slots taper away from the distal surface of the electrode body at an angle of between +1 degree and +5 degrees. However, Stemme teaches (Figures 1a-2) an electrode (10) for attachment to skin of a patient, wherein open-ended gaps (hollow inside of electrode extension 12) such that a proximal surface of the electrode extension (12) that defines the gaps faces the distal surface of the electrode body (14), wherein the open-ended gaps taper so that separations of the distal surface of the electrode body from the proximal surfaces of the plurality of electrode body extensions (12) vary, ([0030], [0034], [0037]), wherein the slots taper away from the distal surface of the electrode body (14) at an angle of between +1 degree and +5 degrees ([0030], [0034]-[0037]). While Stemme does not explicitly state that the angle of the tapering is between 1 and 5 degrees, one of ordinary skill in the art would understand that the tapering creates a small angle similar to it and it can be seen from the figures that the tapering is at an angle such as one between +1 degree to +5 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the open-ended gaps taper so that separations of the distal surface of the electrode body from the proximal surfaces of the plurality of electrode body extensions vary, wherein the slots taper away from the distal surface of the electrode body at an angle of between +1 degree and +5 degrees, as taught by Stemme, because the modification would enable the administration of skin applied drugs (Stemme; [0030], [0034]-[0037]) for enhanced treatment. 
Claims 22-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Popescu et al., (US 20100198042; hereinafter Popescu).
Regarding claim 22, Wilson discloses (Figures 1-2) an electrode (100) for attachment to skin of a patient, comprising: an electrode body (highlighted in annotated Figure 1 above) having a curvature about an axis (when the device moves to form the configuration shown in Figure 2) having a proximal surface and a distal surface; and a plurality of electrode body extensions (highlighted in annotated Figure 1 above) situated at the distal surface of the electrode body that define respective openings (106 highlighted in annotated Figure 1 above) between the distal surface of the electrode body and proximal surfaces of the plurality of electrode body extensions, wherein each of the plurality of electrode body extensions includes a respective distal surface (when the device moves to form the configuration shown in Figure 2) having plurality of teeth (104) ([0030]).
Wilson fails to disclose that each of the plurality of electrode body extensions includes a respective arcuate distal surface. However, Popescu teaches (Figure 8) an electrode having bendable electrode body extensions (12a-c), ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to include bendable electrode body extensions, as taught by Popescu, because the modification would enable the adjustment of the pressure which the electrodes apply to the target site (Popescu; [00177]). Furthermore, when the device moves to the configuration of Figure 2 in Wilson, the distal surfaces of the electrode body extensions will be arcuate.
Regarding claim 23, Wilson further discloses (Figures 1-2) that the distal surfaces of the plurality of electrodes body extensions include a linear section and an arcuate section ([0030]; as the device moves to the configuration shown in Figure 2, the plurality of body extensions will 
Regarding claim 25, Wilson further discloses (Figure 1) that the teeth of the plurality of teeth (104) situated on the distal surface of each respective electrode body extension of the plurality of electrode body extensions are situated to face circumferentially along the distal surface ([0030]).
Regarding claim 27, Wilson further discloses (Figures 1-2) that each of the plurality of electrode body extensions is boot-shaped (when the device moves to form the configuration shown in Figure 2) so as to be conformable to a scalp surface ([0030]). 
Response to Arguments
Applicant’s arguments filed 06/16/2020, regarding the newly amended claim limitations, have been fully considered but are not persuasive.  
Regarding Applicant’s argument with respect to claim 1, specifically that Wilson fails to teach “open-ended gaps,” Examiner respectfully disagrees. The gaps (106) disclosed by Wilson are open-ended since a gap requires a hole or recess which is open-ended. Therefore, Examiner maintains that the rejection using Wilson of claim 1 remains tenable. 
Applicant’s argument with respect to claim 22, specifically that Wilson fails to teach an electrode body having a curvature, wherein each of the plurality of electrode body extensions has a respective arcuate distal surface, is found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Popescu, which teaches bendable electrode body extensions. When the device moves to the configuration of Figure 2 in Wilson, the distal surfaces of the electrode body extensions will be arcuate. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794